Case 1:19-cv-04607-RLY-TAB Document 51 Filed 12/14/20 Page 1 of 3 PageID #: 323




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CHANDLER TWO HUNTER BEACH,                    )
                                               )
                Plaintiff,                     )
                                               )       Cause No. 1:19-cv-04607-RLY-TAB
        v.                                     )
                                               )
 CITY OF CARMEL, a municipality, and           )
 ADAM THEIS, an individual,                    )
                                               )
                Defendants.                    )

             EMERGENCY MOTION TO EXCUSE DEFENDANT ADAM THEIS
                FROM ATTENDANCE AT SETTLEMENT CONFERENCE
                        _______________________________

        Defendant, Adam Theis, an individual, by counsel, respectfully requests that the court

excuse this Defendant from having to appear at the Telephonic Settlement Conference on

December 15, 2020, and in support hereof state as follows:

        1.      This matter is set for a telephonic settlement conference to occur on December 15,

 2020, at 1:30 p.m.

        2.      This morning, counsel was informed by Defendant Adam Theis (“Theis”) that he

 has contracted COVID-19 and is sick. Given Theis’s illness, he is not feeling well enough to fully

 participate in the settlement conference. Unless his condition changes, Theis believes he can take

 a phone call from counsel or the court, if necessary, to address a particular issue.

        3.      In light of the Court’s instructions in its order setting the settlement conference

 [Dkt. 41], Theis respectfully requests that he be excused from participating in the settlement

 conference.




                                                   1
Case 1:19-cv-04607-RLY-TAB Document 51 Filed 12/14/20 Page 2 of 3 PageID #: 324




        4.       At the settlement conference, Theis will be represented by counsel and an agent of

 the insurance carrier for the City of Carmel Police Department. The insurance representative will

 have the necessary settlement authority to reasonably resolve Plaintiff’s claims.

        5.       In addition to undersigned counsel’s attendance along with the adjuster assigned to

 his claim, a representative of the Carmel Police Department and/or its claim adjuster will be

 attending the settlement conference as well.

        WHEREFORE, Defendant, by counsel, requests that the Court excuse Adam Theis from

having to appear at the Settlement Conference on December 15, 2020, and for all other just and

proper relief.


                                                      Respectfully Submitted,

                                                      COOTS, HENKE & WHEELER, P.C.


                                                      s/ Matthew L. Hinkle_____________
                                                      Matthew L. Hinkle, #19396-29
                                                      Alex Emerson, #32577-49
                                                      Attorneys for Defendant Adam Theis




                                                  2
Case 1:19-cv-04607-RLY-TAB Document 51 Filed 12/14/20 Page 3 of 3 PageID #: 325




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 14th day of December, 2020, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operations of the Court=s
 electronic filing system.

        Julie A. Camden
        David W. Gray
        CAMDEN & MERIDEW, PC
        10412 Allisonville Road, Suite 200
        Fishers, IN 46038
        jc@camlawyers.com

        Aimee Rivera Cole
        TRAVELERS STAFF COUNSEL OFFICE
        280 East 96th Street, Suite 325
        Indianapolis, IN 46240
        arcole@travelers.com

                                                        s/ Matthew L. Hinkle
                                                        Matthew L. Hinkle, #19396-29

 COOTS, HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 Tel: (317) 844-4693
 Fax: (317) 573-5385
 Email: mhinkle@chwlaw.com
         aemerson@chwlaw.com




                                                    3
